Citation Nr: 0116445	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  94-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1962 to October 1983.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for arthritis of the 
lumbosacral spine and right shoulder.  Thereafter, an October 
1994 rating decision separately rated the veteran's low back 
disability and increased its evaluation to 20 percent, 
effective from October 1993.  The veteran has continued his 
appeal.

The Board further notes that it previously remanded this 
matter on two separate occasions, and that the development 
requested in its remands has been accomplished to the extent 
possible.  As discussed more fully below, since the Board 
also finds that the case has been sufficiently developed 
pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5103A) (VCAA), this matter 
is ready for appellate consideration.


FINDING OF FACT

The veteran's traumatic arthritis of the lumbosacral spine is 
manifested by symptoms in an unexceptional disability picture 
that are not productive of more than moderate limitation of 
motion and pain.


CONCLUSIONS OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for traumatic arthritis of the lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, 5295 and 5293 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this case has already 
been developed pursuant to the guidelines established by the 
VCAA.  In this regard, the veteran has been furnished with 
multiple comprehensive Department of Veterans Affairs (VA) 
examinations, the results of which are sufficient to enable 
the Board to evaluate the status of the veteran's low back 
disorder for rating purposes, and there is no indication in 
the record that there are any outstanding relevant treatment 
records from any source that are not currently of record.  In 
addition, the Board finds that the veteran has clearly been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to higher ratings based on this service-
connected disability, and that remand for further notice of 
this evidence and applicable criteria under the VCAA would be 
both redundant and an unnecessary waste of appellate time and 
resources.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's low back disorder was originally rated as 10 
percent disabling in conjunction with a service-connected 
right shoulder disorder under Diagnostic Code 5003 and later 
5010.  These Diagnostic Codes provide that degenerative 
arthritis, including post-traumatic arthritis, which is 
established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

In October 1994, the regional office (RO) separately rated 
the veteran's low back disability and increased its 
evaluation to 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which provides for the evaluation of limitation of 
motion of the lumbar spine.  Pursuant to this Diagnostic 
Code, where limitation of motion is slight, a 10 percent 
evaluation is provided.  Where limitation of motion is 
moderate, an evaluation of 20 percent is provided.  When 
limitation of motion is severe, an evaluation of 40 percent 
is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000) specifically 
provides for the evaluation of lumbosacral strain.  Where 
there are slight symptoms only, a noncompensable evaluation 
is provided.  Where there is characteristic pain on motion, a 
10 percent evaluation is provided.  Where there are muscle 
spasms on extreme forward bending, with loss of lateral 
motion unilaterally in a standing position, a 20 percent 
evaluation is provided.  Where there are severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is provided.

Under Diagnostic Code 5293, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome, a 20 percent 
evaluation is assigned for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation is 
assigned for severe disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation is assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  However, General Counsel for the VA has 
issued an opinion in which it was held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, supra, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code.  VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

A review of the history of the veteran's lumbosacral spine 
disability shows that service connection was granted by a 
March 1983 rating decision for degenerative joint disease 
(DJD) of the lumbosacral spine and right shoulder, and that a 
10 percent rating was assigned, effective from November 1983, 
based on service medical records and VA examination.  Service 
medical records were found to reflect the veteran's history 
of falling from an aircraft in 1964, and his report of 
recurrent back pain in March 1978.  

VA examination in January 1984 indicated X-ray findings of 
mild degenerative changes of the lumbar spine, but full range 
of motion without pain.  

The veteran filed a claim for an increased rating for his low 
back disorder in October 1993.

VA outpatient records from November 1993 reflect that 
straight leg raising was brisk with 90 degrees out of a 
possible 90 degrees, and that the veteran's feet were strong.  
Thigh sensation was also determined to be normal from 
anterior to posterior, and the diagnosis at this time was 
deferred.

Thereafter, a February 1994 rating decision continued the 10 
percent evaluation for arthritis of the low back and right 
shoulder.  At this time, January 1994 VA examination was 
noted to reflect no loss of motion and X-ray findings of 
minimal degenerative changes.

At the veteran's personal hearing in August 1994, the veteran 
testified that he was unable to bend over and that there was 
pain when sleeping in certain positions (transcript (T.) at 
p. 4).  He was restricted from lifting over 20 pounds and 
indicated that he had been denied employment because of this 
disability, noting that he was an aircraft mechanic by trade 
and had recently been rejected because of his back problem 
(T. at pp. 4-5).  Sometimes, the pain would radiate into his 
left leg, and this would cause numbness in his feet and toes 
(T. at p. 5).  The veteran further indicated that his back 
would produce a great deal of limitation of motion at times, 
and that he was unable to walk long distances (T. at p. 5).  
He also stated that he had difficult sitting for long periods 
and could not lie down very long in one position (T. at p. 
5).  

VA joints examination in September 1994 revealed the 
veteran's complaint of continued pain, stiffness, weakness, 
and limitation of motion, all aggravated by activity and cold 
damp weather.  The veteran also reported a diagnosis of 
arthritis of the joints and possibly disc disease in the 
lower back.  Physical examination of the lumbar spine 
revealed flexion at 60 [degrees], lateral motion of 10 
degrees, extension of 10 degrees, and rotation at 50 degrees 
bilaterally.  There was pain on all motion of the lumbosacral 
spine and diffuse tenderness over the lumbosacral area.  
Thigh and calves were equal in circumference bilaterally.  
The veteran was not wearing a brace on any of his affected 
joints to assist in ambulation, although a mild limp was 
noted favoring the left lower extremity.  September 1994 X-
rays were interpreted to reveal minimal degenerative 
arthrosis changes involving all lumbar levels, more marked at 
the lumbosacral junction, and the impression was degenerative 
arthrosis, lumbar spine.  The overall impression included 
residuals of injury to the lower back and DJD of the spine 
secondary to such injury.

VA neurological examination in September 1994 revealed the 
veteran's report of progressively worsening back and left leg 
since his service injury in 1966.  He further reported that 
he was unable to sit more than 30 to 35 minutes before he had 
to move because of severe low back and left leg pain.  He 
also related being unable to stand for more than 
approximately an hour or to walk more than a half mile before 
getting severe low back and left leg pain.  Physical 
examination revealed some difficulty eliciting a left 
patellar reflex and pin sensation in the foot was noted to be 
markedly decreased on the left leg in the L4 dermatomal 
distribution and also apparently in the thigh.  However, the 
veteran also seemed to have generalized decreased sensation 
in the left medical thigh and power in the lower extremities 
was 5/5 bilaterally.  The impression was chronic low back 
pain with radicular symptoms with a suggestion of radicular 
signs with decreased pin sensation and L4 dermatomal 
distribution and inability to elicit left patellar reflex.  
The examiner commented that the latter might be due to local 
pain and irritation from previous knee surgery.  The examiner 
wanted to review magnetic resonance imaging (MRI) and noted 
that nerve conduction velocity (NCV) studies and an 
electromyogram (EMG) might be indicated to further evaluate 
radiculopathy.

A hearing officer's decision in October 1994 separately rated 
the low back at 20 percent for moderate limitation of motion 
and minimal neurological impairment.  

VA outpatient records for the period of October 1994 to 
January 1996 reflect that in October 1994, the veteran 
complained that his back was stiff and that he had been to a 
chiropractor the previous week.  It was further noted that 
computed tomography (CT) of the lumbar spine in June 1993 
reportedly only showed degenerative facet disease.  The 
diagnostic impression was DJD spine-low back pain.  In 
November 1994, the veteran reported increased back pain over 
the previous 10 years, and although the veteran reported left 
leg numbness and tingling, sensation was found to be grossly 
intact to light touch throughout.  Pain was noted to 
palpation in the lumbar region from T11 to L4 and bilaterally 
throughout the paraspinal region.  

In May 1995, the assessment included chronic low back pain-
DJD.  In July 1995, it was noted that previous CT in July 
1993 did not reflect disc problems or stenosis, and the 
following month, it was indicated that the veteran continued 
to have good and bad days as far as his low back was 
concerned.  In October 1995, the veteran continued to 
describe back and neck pain and his left leg numbness was 
reportedly getting worse.  Deep tendon reflexes were 1+ and 
symmetrical and the assessment was DJD-back and probable 
fibromyalgia.  In January 1996, the veteran reported pain 
along the left lower costal margin radiating into the left 
testicle and the impression was musculoskeletal pain.

A January 1996 private medical statement reflects that the 
veteran experienced a work-related injury to his low back and 
denied any history or preexisting injury or physical 
impairment.  The diagnosis was low back and abdominal wall 
strain.

A VA outpatient record from February 1996 reflects that while 
the veteran continued to describe low back pain, examination 
revealed good muscular development.

Private chiropractic records from May to June 1996 reflect 
the veteran's complaint of lower back and neck problems, with 
additional complaints that the back had a sore spot that 
caused his left leg to "feel asleep."  Flexion of the 
dorsal-lumbar spine was found to be restricted to 30 degrees 
at L3 with pain, as was lateral motion to the left.  A 
medical statement from Chiropractor W., dated in October 
1996, reflects the veteran's treatment with Dr. W. from May 
to June 1996, and that during this time period, the veteran 
complained of pain as noted on an attached examination form.  
This form notes complaints of pain at L1/4 on several 
occasions in June 1996.

A VA outpatient record from July 1996 reflects that the 
veteran reported back pain and left leg numbness from the 
thigh to the toes which had existed for the previous 16 years 
and had gotten worse over the previous seven years.  The 
diagnosis was hyper-responding muscle tension and lumbar pain 
without consistent radiculopathy and variable examination 
findings.

VA joints examination in May 1997 revealed that the veteran 
described daily low back pain "which comes and goes."  The 
pain increased with twisting of the body from side to side 
and would occasionally increase with coughing and sneezing.  
There was also a pulling pain and tingling on the left in the 
medial thigh and leg, with occasional numbness of all five 
toes.  Current medication was indicated to be medication only 
with some home exercises.  Physical examination of the lumbar 
spine revealed tenderness in the right and left paralumbar 
musculature with an extreme response to light touch in this 
area and the midline area without muscle spasm.  There was 
also considerable tenderness about the posterior superior 
iliac spine region, left much more so than the right.  
Straight leg raising, however, was negative, and muscle 
strength was within normal limits in the lower extremities.  
Deep tendon reflexes were also active and symmetric, and 
measured ranges of active motion revealed flexion at 20 
degrees, extension of 25 degrees, and side bending on the 
right and left of 10 and 15 degrees, respectively.  Sensory 
complaints demonstrating no feeling about the entire medial 
aspect of the left leg were not found to follow an anatomic 
pattern.

The May 1997 VA joint examiner commented that the veteran 
seemed to exhibit an exaggerated response to testing in that 
subjective response outweighed objective findings.  
Functional loss was found to be based on entirely subjective 
complaints and exaggerated, as already noted, and it was also 
the examiner's opinion that the veteran's low back disorder 
did not have any nerve involvement.  There were also no skin 
changes indicative of disuse.  The examiner opined that there 
was no significant impingement in an average employment 
setting but did so solely on a subjective basis.

VA X-rays of the lumbar spine from May 1997 were interpreted 
to reveal mild to moderate disc space narrowing at L1-L2 with 
moderate circumferential osteophyte formation.  There was 
also mild disc space narrowing at L2-L3 with mild 
circumferential osteophytes from L3 through L5.  At L5-S1, 
there was mild disc space narrowing with moderate osteophyte 
formation.  The impression was findings compatible with 
osteoarthritis.

May 1997 VA peripheral nerves examination revealed that the 
veteran complained of constant pain in the low back made 
worse by any type of movement in specific directions.  He 
further reported difficulty with climbing or undertaking any 
kind of sedentary activity of prolonged period of 1 day, and 
could lift only 10 to 15 pounds without complaining of low 
back pain.  The veteran also complained of radiating pain 
into the left leg and toes 3, 4, and 5, and simultaneous pain 
down the inner portion of both thighs on the right to the 
knee.  There was also radiating pain from the neck down to 
the upper extremities with some paresthesia on the left and 
decreased power in the left hand.

Examination of the lower extremities revealed decreased range 
of elevation to about 30 degrees before the veteran 
experienced pain, but on the left this was referred to the 
back, and on the right, it was referred to behind the right 
knee.  There was also some weakness of dorsiflexion of the 
left ankle and the stretch reflexes were absent at the left 
ankle, but weakly present on the right and normally present 
at the knees. Decrease in pinprick over the L4 and 5 
distribution on the left was noted.  There were no pathologic 
reflexes.  The veteran was able to lean forward to about 30 
degrees in the standing position and was not able to increase 
this range when kneeling on a chair and leaning forward.  The 
examiner found that the veteran would need a current MRI and 
EMG prior to a final diagnosis, and following the review of 
such studies, the diagnosis was degenerative disc disease 
changes at multiple levels and moderate foramina narrowing at 
multiple levels.

A VA EMG report relating to the lower left extremity from 
June 1997 reflects an essentially normal EMG, with no 
denervation or myopathy.  

VA outpatient records from August 1998 to January1999 
indicate that in August 1998, the veteran continued to 
complain of low back pain with occasional shooting pain down 
the left leg.  At other times, his left leg was reportedly 
numb, including the first three toes.  The diagnoses included 
DJD of the low back.  In October 1998, he continued to have 
multiple complaints of pain and numbness, and in November 
1998, he complained of intermittent worsening of back pain 
with numbness in the left foot.  In January 1999, he 
continued to complain of low back pain.

VA spine examination in January 1999 revealed that the 
veteran reported intermittent back pain until three years 
earlier, at which time it became constant, averaging 9/10, 
and caused sleep disruption.  The pain was not aggravated by 
coughing or sneezing, but did radiate down to his left leg.  
A neurologist reportedly had been giving him epidural blocks 
over the previous three months and a MRI might have indicated 
a spinal stenosis.  After walking a mile, he reported that 
his left leg became numb and he had to stop.  Examination 
revealed that the veteran walked with a normal gait and 
without assistive device, and was able to normally move about 
the examining room.  He could hop on his right foot but not 
his left.  He could also heel and toe walk, squat and rise.  
His range of motion revealed that he could forward bend only 
to 45 degrees to his knees, and had 5 degrees of lateral 
flexion, 20 degrees rotation, and 5 degrees of backward 
extension of the lumbar spine.  Straight leg raising was 
negative but there was left sciatic notch tenderness and left 
paraspinal muscle spasm.  There were no sensory or motor 
deficits, knee jerks were 2+/2+ and ankle jerks were 2+/2+.  
The impression was discogenic disease of the lumbar spine 
with left leg radiculopathy.  

October 2000 VA medical examination revealed that the veteran 
complained of daily low back pain which extended to the 
medial thigh and calf.  He also had some numbness in the same 
distribution and had experienced this for three days during 
the previous week.  He did not wear a brace because it 
increased the pain.  Coughing and sneezing increased the pain 
when the back was already symptomatic.  Weakness and 
fatigability were related to pain, and incoordination was 
reportedly demonstrated by an occasional limp on the left.  
Examination revealed a slight limp on the left and some 
slight tenderness to palpation, the right greater than the 
left.  No muscle spasm was detected.  The veteran complained 
of slight to moderate pain on midline percussion of the 
lumbar spine.  Deep tendon reflexes were 2+ and symmetrical 
bilaterally.  Seated straight leg raising was negative.  On 
the left, the veteran complained of some discomfort in the 
popliteal region where he had knee surgery in 1993 with 
residual symptoms.  Sensory examination between the knee and 
ankle to pinwheel indicated the right to be normal but 
complaints on the left of moderate decrease at the medial and 
lateral leg plus calf.  The range of motion of the 
thoracolumbar spine revealed flexion of 70 degrees, extension 
of 10 degrees, and side bending to the left and right of 10 
to 15 degrees bilaterally, all of which were noted to be 
executed with some complaint of pain at the terminal point of 
motion ranges.

The diagnosis was lumbar spine with mild degenerative disc 
disease and DJD, and incidental findings of minimal lower 
lumbar scoliosis, partial lumbarization of S1, and spina 
bifida occulta.  With respect to the various factors, the 
examiner commented that functional impairment was rated as 
moderate, with loss in degrees of ranges of motion of forward 
flexion of 10 degrees, extension of 15 degrees, and side 
bending bilaterally of 10 degrees.


II.  Analysis

The Board has reviewed the evidence related to the veteran's 
spine disability, and first finds that the veteran's 
traumatic arthritis of the lumbar spine has been 
predominantly manifested by symptoms that do not warrant an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  More specifically, VA examination in 
September 1994 revealed 60 degrees flexion, 10 degrees 
extension and lateral bending, and 50 degree of rotation, and 
while there was some evidence of more pronounced impairment 
of motion in May and June 1996, and again in May 1997, the 
Board notes that limitation of motion of the low back then 
was closer to pre-May 1996 levels in January 1999, with 
flexion of 45 degrees, extension of 5 degrees, lateral 
bending of 5 degrees, and rotation of 20 degrees, and showed 
even greater improvement in October 2000, with flexion of 70 
degrees, extension of 10 degrees and side bending between 10 
and 15 degrees.  While the Board has considered the merits of 
a possible step increase for severe limitation of motion 
during the period of May 1996 to May 1997 under Diagnostic 
Code 5292, it finds that such an increase is not warranted in 
view of evidence of a work-related low back injury in January 
1996 and the May 1997 VA examiner's finding that the 
veteran's responses during examination at that time were 
found to be exaggerated and not objectively supported.  

As for the more reliable limitation of motion findings 
demonstrated in the record, the Board finds that all ranges 
are not sufficiently restricted and/or painful to warrant the 
40 percent evaluation for severe limitation of motion under 
Diagnostic Code 5292, and this is further supported by the 
most recent VA examiner in October 2000 who rated functional 
impairment as moderate, with a loss in degrees in range of 
forward flexion of 10 degrees, extension of 15 degrees, and 
side bending bilaterally of 10 degrees.  38 C.F.R. §§ 4.40, 
4.45.  Thus, the Board finds that pain which is related to 
functional use has already been incorporated into the current 
20 percent evaluation and can not serve as the basis for an 
even higher rating.  

The Board also finds that the veteran's low back symptoms are 
not sufficiently severe to meet the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5295.  While the Board notes that there was a finding of left 
paraspinal muscle spasm at the time of VA examination in 
January 1999 and loss of lateral motion may be referable to 
osteoarthritis, muscle spasm has only been noted on one 
occasion (at the January 1999 VA examination), and based on 
the lack of evidence of listing of the spine, marked 
limitation of forward bending, positive Goldthwait's sign, or 
some of these criteria with abnormal mobility on forced 
motion, a rating of 40 percent is not warranted.  
Parenthetically, while there is evidence of narrowing or 
irregularity of the joint spaces, the Board has taken this 
pathology into account in its decision to grant a separate 10 
percent rating for nerve damage, discussed more fully below.  
In addition, since disability for DJD is also based on the 
limitation of motion of the affected joint under Diagnostic 
Codes 5003 and 5010, a separate or higher rating under these 
Codes for DJD of the lumbar spine for motion limitation and 
pain would not be justified.  

As for the possibility of a higher rating under Diagnostic 
Code 5293, the Board finds that even assuming that the 
veteran's degenerative disc disease is related to his 
service-connected disability, diagnoses of mild discogenic 
disease and the veteran's report of symptoms "which comes 
and goes," is not consistent with the type of intervertebral 
disc syndrome manifested by severe recurring attacks with 
intermittent relief required for a 40 percent evaluation, and 
clearly the lone finding of muscle spasm in January 1999 is 
insufficient to warrant entitlement to a 60 percent 
evaluation for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The Board has additionally considered a higher rating for 
traumatic arthritis of the lumbosacral spine under 38 C.F.R. 
§ 3.321, and finds that the veteran's spinal disabilities 
have not been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.

ORDER

An evaluation in excess of 20 percent for traumatic arthritis 
of the lumbosacral spine is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

